Citation Nr: 0717652	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-41 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
alcohol abuse, anxiety, and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and June 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  

By way of background, the Board observes that the veteran 
filed claims of entitlement to service connection for PTSD, 
alcohol abuse, anxiety, and depression.  In the January 2004 
rating decision, the RO denied entitlement to service 
connection for alcohol abuse and deferred a decision on 
entitlement to service connection for 
PTSD/depression/anxiety.  In the June 2004 rating decision, 
the RO denied entitlement to service connection for PTSD with 
depression and anxiety.  The Board notes that the RO appears 
to have recharacterized the veteran's claims as one issue as 
an October 2003 VA examiner opined that the veteran's 
diagnosis of PTSD subsumed his anxiety and depression and 
such symptoms could be considered part of his PTSD.  However, 
in more recent VA treatment records, the veteran has a 
separate diagnosis of depression, as well as dysthymia.  
Therefore, the Board has recharacterized the issue as shown 
on the first page of this document in order to more 
accurately reflect the veteran's claim.  

The Board also observes that a July 2005 rating decision 
denied service connection for psychosis.  As such issue was 
claimed separately from the veteran's original claim of 
entitlement to service connection for an acquired psychiatric 
disorder and he did not enter a notice of disagreement with 
the July 2005 denial, the Board does not have jurisdiction of 
this claim at this time.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has an acquired psychiatric 
disorder as a result of his military service.  Specifically, 
he alleges that, while serving in the Navy, he was sexually 
assaulted by a chaplain and had an electronics cabinet fall 
on him during a hurricane, resulting in a laceration to the 
left leg with severe artery damage.  He claims that such 
incidents traumatized him and, as such, have resulted in his 
current diagnosis of PTSD.  The veteran further states that 
he currently suffers from depression, anxiety, and alcohol 
abuse as a result of his military service.  Therefore, he 
claims that service connection is warranted for an acquired 
psychiatric disability. 

The veteran's service medical records reflect that in 
November 1983, he complained of recurring nightmares.  The 
assessment was marital discord/ adjustment disorder and 
alcoholism.  In February 1984, the veteran was admitted to 
the U.S. Naval Hospital at Guantanamo Bay, Cuba, for acute 
paranoid psychosis.  His discharge diagnoses were acute 
psychotic episode, resolved; mixed personality disorder; and 
alcohol abuse.  In October 1984, the veteran again sought 
counseling and the diagnosis was mixed personality disorder.  
In May 1986, the veteran complained of depression for the 
prior two months.  It was noted that he had no suicidal 
ideation and no desire to hurt anyone.  He was completely 
oriented, articulate, and rational.  The veteran stated that 
he was very depressed and felt that his home life was 
disrupted and disorganized.  He vacillated between deep and 
light depression.  It was noted that the veteran had been 
admitted for acute psychosis in February 1984 and desired to 
be professionally counseled.  The provisional diagnosis was 
depression.  In February 1987, the veteran complained of high 
levels of stress with pain in the substernal area.  He was 
diagnosed with stress reaction.  In May 1988, the veteran 
complained of severe depression for the prior four days after 
he caught his wife with another man.  The assessment was 
situational reaction and it was noted that there were no 
psychotic aspects.  Upon follow up, the veteran agreed to 
meeting with a chaplain and, following such meeting, he 
indicated that he made progress in his discussions with the 
chaplain.  Also included in the veteran's service medical 
records is an August 1989 letter from Allstate Life Insurance 
Company stating that they were unable to issue a policy for 
the veteran based on his history, as relevant, of psychosis, 
depression, and a past history of alcoholism.  Periodic 
service examinations, to include a May 1990 separation 
examination, reflect normal clinical psychiatric evaluations.  
The veteran's service medical and personnel records also show 
that he was placed on a weight management program.

Post-service records reflect diagnoses of PTSD, depression, 
dysthymia, and alcohol abuse.  With regard to the veteran's 
claim of entitlement to service connection for PTSD, the 
Board notes that the veteran has alleged two stressors: (1) 
sexual assault by a Navy chaplain in December 1979/January 
1980 and (2) receiving a laceration to the left leg with 
severe artery damage as a result of an electronics cabinet 
falling on him during a hurricane in October 1984.

Pertinent to the first alleged stressor, the Board notes that 
the veteran claimed that he reported the incident to Naval 
Criminal Investigative Services (NCIS) and at his Captains 
Mast proceedings.  However, in March 2004 and June 2004, NCIS 
reported that there was nothing pertinent or derogatory of 
record with regard to the veteran's claimed incident with the 
chaplain.  Additionally, his service personnel records fail 
to reflect that he reported the incident during his Captains 
Mast proceedings.  However, in support of his claim of 
alleged sexual assault, the veteran also reported that he 
told his brother about the assault in February 1980 while he 
was on unauthorized leave (his service personnel records 
confirm that he was on unauthorized leave from February 19, 
1980, to February 24, 1980).  He further alleges that he had 
psychiatric episodes as well as a problem with alcohol and 
overeating while in service in order to deal with the 
assault.  While on remand, the veteran should again be 
requested to provide additional sources that may help 
substantiate his claim, to include copies of personal diaries 
or journals kept around the time of the assault, statements 
from anyone who witnessed or knew about the assault, to 
specifically include his brother, and statements from anyone 
who noticed changes in his mood or behavior after the 
assault.  He should be advised that he may also submit any 
evidence showing a change in behavior, to include anxiety or 
panic attacks or periods of depression, change in job 
performance and/or lower performance ratings, request for 
change in duty or unit assignment, increased use of leave 
without immediate reason, changes in use of prescription 
medicines, greater use of over-the-counter medicines, 
obsessive behavior such as overeating or undereating, 
disregard for military or civilian authority, unexplained 
economic or social behavior changes, and alcohol or substance 
abuse.  See 38 C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. 
App. 272, 278 (1999).  

Pertinent to his second alleged stressor, the veteran's 
service medical records reflect that in October 1984, he cut 
his left calf on the rough edge of some equipment in the 
radar room.  Objectively, he had a four and a half inch 
laceration on the lateral mid-portion of the left calf.  
There was no involvement of a subcutaneous muscle or tendon.  
A laceration was diagnosed.  

While the post-service medical evidence of record shows a 
diagnosis of PTSD and numerous VA treatment records relate 
such to past sexual abuse, both pre- and in-service, such a 
stressor has not yet been verified.  Additionally, while 
there is evidence that the veteran lacerated his left calf 
during service, no opinion regarding whether such a stressor 
has resulted in PTSD has been obtained.

Moreover, there is no opinion of record addressing whether 
the veteran's currently diagnosed depression and dysthymia 
are related to his military service on a direct basis.  
Therefore, the Board finds that a remand is necessary in 
order to afford the veteran a VA examination to determine his 
current psychiatric diagnosis(es) and their etiology(ies).  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to the claim now before the Board.  In a March 
2003 letter, the veteran was advised of the evidence 
necessary to substantiate his service connection claim as 
well as his and VA's respective responsibilities in obtaining 
such evidence.  However, such letter did not request that the 
veteran provide any evidence in his possession that pertains 
to his claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additionally, during the pendency of the appeal, the 
Court of Appeals for Veterans Claims held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran has not been advised of the type of 
evidence necessary to establish an initial rating or 
effective date for the disability now on appeal.  Therefore, 
this remand for substantive development will also enable VA 
to provide appropriate notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran as to the type 
of evidence that is needed to establish both an initial 
rating and an effective date for the disability on appeal as 
well as request that he send any evidence pertinent to his 
claim to VA.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a VCAA 
notice letter that includes an explanation 
as to the information or evidence needed 
to establish an initial rating and an 
effective date for the disability now on 
appeal and request that the veteran submit 
any evidence in his possession that 
pertains to his claim in accordance with 
Dingess/Hartman and Pelegrini, supra.  
Such letter should again inform the 
veteran of additional sources that may 
help substantiate his claim, to include 
copies of personal diaries or journals 
kept around the time of the assault, 
statements from anyone who witnessed or 
knew about the assault, to specifically 
include his brother he saw in February 
1980 while on unauthorized leave, and 
statements from anyone who noticed changes 
in his mood or behavior after the assault.  
He should be advised that he may also 
submit any evidence showing a change in 
behavior, to include anxiety or panic 
attacks or periods of depression, change 
in job performance and/or lower 
performance ratings, request for change in 
duty or unit assignment, increased use of 
leave without immediate reason, changes in 
use of prescription medicines, greater use 
of over-the-counter medicines, obsessive 
behavior such as overeating or 
undereating, disregard for military or 
civilian authority, unexplained economic 
or social behavior changes, and alcohol or 
substance abuse.

2.  Thereafter, a specific determination 
as to whether the veteran's claimed 
stressor of sexual assault by a Navy 
chaplain has been sufficiently verified 
must be made, with consideration of 38 
C.F.R. § 3.304(f)(3) (if a PTSD claim is 
based on an in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
an account of a stressor incident) and the 
veteran's subsequent in-service 
psychiatric complaints, alcohol abuse, and 
overeating.  

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The stressor(s) which has been determined 
to be corroborated by the evidence of 
record should be identified for the 
examiner, to include receiving the 
laceration to his left leg in October 
1984, and the examiner should be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  The examiner should 
confirm or refute whether the veteran 
meets the diagnostic criteria for PTSD and 
identify the stressor or stressors to 
which any current diagnosis of PTSD is 
attributed.  The examiner should identify 
each currently diagnosed psychiatric 
disorder and offer an opinion as to 
whether each disorder is related to the 
veteran's military service.  The examiner 
should include review of the claims file 
in offering the above-requested diagnostic 
and etiologic conclusions.  The rationale 
for all opinions should be provided.  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated.  The entirety of the 
evidence should be considered.  If the 
claim remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



